UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Akter Hamid,
                                                                         2/26/2020
                                  Plaintiff,
                                                              1:19-cv-07574 (PGG) (SDA)
                      -against-
                                                              ORDER
Sonali Exhange Co. Inc., et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

      For the reasons stated on the record during a telephone conference held today, it is

ORDERED that:

           1. Plaintiff shall file his amended complaint no later than Friday, February 28, 2020;

                and

           2. The parties shall file a joint letter no later than Friday, April 17, 2020 advising the

                Court as to the status of discovery and stating whether the parties want to be

                referred to the SDNY Mediation Program.

SO ORDERED.

DATED:         New York, New York
               February 26, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
